DECISION AND JUDGMENT ENTRY
David R. Coy is asking this court to issue a writ of mandamus to compel the Court Diagnostic  Treatment Center ("center") to release a copy a report of the results of mental competence evaluation that was performed on Coy at the center. 6th Dist.Loc.App.R. 6 provides, in pertinent part: "An original action, other than habeas corpus, shall be instituted by the filing of an original and three copies of a complaint. The petitioner orrelator shall also file a praecipe directing the clerk of the court ofappeals to serve a copy of the complaint on each other party at theaddresses listed in the praecipe." (emphasis added) No praecipe was filed by *Page 780 
Coy. Accordingly, this court orders Coy's petition for mandamus dismissed for failure to comply with 6th Dist.Loc.App.R. 6. Costs to petitioner Coy.
  ____________________________  Peter M. Handwork, J.
Melvin L. Resnick, J., Mark L. Pietrykowski, P.J. CONCUR.